Detailed Action
This action is based on Applicant's remarks/arguments received on 12/09/2020.  Applicant amended claims 1, 3, 8, 10, 12-1 7, and 20; canceled claim 18 and presented claims 1-17 and 19-20 for examination.

Requirement for Information
The present application is assigned to MICROSOFT CORPORATION. In accordance with 37 CFR 1.105, Applicants are hereby requested to identify any and all applications owned by MICROSOFT CORPORATION or any subsidiary entity, regardless of their status which are related to using automated agents/bots for identifying information in social networking or messaging context. 
In response to the same request in the previous Office action, Applicant filed 3 US patents/PGPubs, one Foreign Patent Literature and 10 Office actions as Non Patent literatures. These are not “all applications owned by MICROSOFT CORPORATION or any subsidiary entity… related to using automated agents/bots for identifying information in social networking or messaging context”. 

Claim Objections
Claims 8 and 11 are objected to for the following informalities.
There is no antecedent basis for “the instant messaging system” in claim 8.
Claim 11 uses two coordinating conjunctions in the form of “and/or”; “and/or” should be replaced with one of the conjunctions. For the purpose of the examination, “and/or” is interpreted as “or”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims ** are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Support of the following features in the amended claims cannot be identified in the specification. Applicant failed to provide any support for the amended claims.
Claim 1: “the message having been broadcast to the users and the automated agent module by the messaging service based on the users and the automated existing as contacts in the contact list of the user”.
Claim 3: “adding the agent module to the user's contact list based on the user interacting with a social network profile page associated with the agent module where messages to the agent module are posted”.
Claim 8: “wherein the messaging system responds to the original message by broadcasting notification of the original message to the contacts of the user”.

Claim 17: “adding the automated agent to the user's contact list using a mechanism of the messaging system that allows the other users to add themselves to the user's contact list.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite users are able to add themselves to a user’s contact list. It is not clear how a user is able to add himself/herself to another person contact list.  

Examiner’s Note
The referenced citations made in the rejections are intended to exemplify areas in the references in which the Examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the Applicant to analyze the references in their entirety since other areas of the references may be relied upon later to substantiate Examiner's rationale of record. A Prior Art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates. Inc. v. Garlock. Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the Prior Art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .... " In re Fulton, 391 F .3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-7, 14-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hassounah et al., Pub. No.: US 2006/0259555 (Hassounah),  in view of Heck, Patent No.: US 7,809,664 (Heck) and Saklikar et al., Pub. No.: US 2007 /0209069 (Saklikar).

Claim 1.    Hassounah teaches:
A method, performed by an automated agent module executing on one or more computers, the method comprising:
accessing a messaging module comprising user accounts of respective users registered to a messaging service, each user account comprising a respective contact list, the messaging service managing messages submitted thereto such that messages posted to the messaging module by a corresponding user account are delivered by the messaging service to user accounts in the corresponding user account's contacts list according to the user accounts existing in the corresponding user account's contacts list; (Hassounah, ¶¶ 14, 31-32, a user adds contacts including  a virtual bot to his/her “buddy list”; contacts in buddy list respond to messages posted by the user) 
receiving, by the automated agent module, a message sent to the automated agent module by the messaging service responsive to the message being posted from the user account to the messaging module, (Hassounah, ¶¶ 14, 31-32, a user adds contacts including  a virtual bot to his/her “buddy list”; contacts in buddy list respond to messages posted by the user) 
the automated agent module and the users in the user's contact list having been previously added to the user's contact list by the user interactively specifying the users and the automated agent module to a contact editing module of the messaging service, (Hassounah, ¶¶ 5, 31-32, 42, a user/client 102a is able to add contacts and bots to the buddy list)
the message having been sent to the users and the automated agent module by the messaging service based on the users and the automated agent module existing as contacts in the contact list of the user; (Hassounah, ¶ 42, a message initiated by a user/client 102a  is transmitted to intended users/clients 102b-q and a bot existing in the buddy list of the user)
Hassounah did not specifically disclose:
responsive to receiving the message by the automated agent module from the messaging service, analyzing content of the message to decide whether the automated agent module is to reply to the message; responsive to deciding to reply to the message based on the analyzing the content of the message, generating, by the automated agent module, a reply message by passing the content of the message, or indicia thereof, to a search engine and forming the reply message based on a corresponding search result of the search engine; sending, by the automated agent module, the reply message to the messaging service, and posting, by the messaging service, the sent reply message to the user account, the reply message posted to the user account in association with one or more other replies to the message sent to the messaging service from one or more users in the user's contact, wherein the one or more other messages are posted to the user account by the messaging service. 
Heck teaches:
responsive to receiving the message by the automated agent module from the messaging service, analyzing content of the message to decide whether the automated agent module is to reply to the message; (Heck, col. 7, ll. 12-23, a posted question is analyzed by a QA bot for generating answer) 
responsive to deciding to reply to the message based on the analyzing the content of the message, generating, by the automated agent module, a reply message by passing the content of the message, or indicia thereof, to a search engine and forming the reply message based on a corresponding search result of the search engine; (Heck, col. 4, l. 45-col. 5, l. 3, col. 6, ll. 12-21, col. 12, ll. 13-22 and col. 14, l. 61-col. 15, l. 6, wherein a QA bot generates an answer by obtaining information from internet using a search engine)
sending, by the automated agent module, the reply message to the messaging service, and posting, by the messaging service, the sent reply message to the user account, the reply message posted to the user account in association with one or more other replies to the message sent to the messaging service from one or more users in the user's contact, wherein the one or more other messages are posted to the user account by the messaging service. (Heck, col. 6, l. 25-col. 7, l. 23; col. 14, l. 61-col. 15, l. 6, a QA bot generates answer for the analyzed question; the generated answer along with answers generated by other users are posted to the user) 
The applied references are in the same field of endeavor, user communications through messaging service and utilizing bots for communications; Hassounah also discloses that “[a] bot may behave like another user on system, and can have wide-ranging functionality. For example, a bot may generate poetry, tell jokes, facilitate making a flight reservation on an airline, perform search functions, retrieve data, report weather and/or send weather advisories”. Hassounah ¶ 5. Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing responsive to receiving the message by the automated agent module from the messaging service, analyzing content of the message to decide whether the automated agent module is to reply to the message; responsive to deciding to reply to the message based on the analyzing the content of the message, generating, by the automated agent module, a reply message by passing the content of the message, or indicia thereof, to a search engine and forming the reply message based on a corresponding search result of the search engine; sending, by the automated agent module, the reply message to the messaging service, and posting, by the messaging service, the sent reply message to the user account, the reply message posted to the user account in association with one or more other replies to the message sent to the messaging service from one or more users in the user's contact, wherein the one or more other messages are posted to the user account by the messaging service because doing so would further increase usability of Hassounah by providing for a bot to answer a user question by explicitly analyzing a posted question and using internet along with other sources of information for generating a relevant answer in response to the user posted question/message. 
The combination of Hassounah and Heck did not specifically disclose:
the message having been broadcast to the users and the automated agent module by the messaging service based on the users and the automated agent module existing as contacts in the contact list of the user.
Saklikar discloses:
the message having been broadcast to the users and the automated agent module by the messaging service based on the users and the automated agent module existing as contacts in the contact list of the user. (Saklikar, ¶¶ 37-38, 63, 69, 78, 88, 92 wherein a message/question posted by a user is disseminated/broadcasted to recipients determined by the user; the recipients includes the social contacts of the user “such as "friends," "colleagues," "family," "clubmates," and so forth” and automated means)
The applied references are in the same field of endeavor, user communications through messaging service and utilizing bots for communications. Heck, col. 3, ll. 47 further discloses that “[m]any search portals, message boards, chat rooms, and other web sites ( collectively called "social networks") provide users with the ability to post questions to other users of the same site”. Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing the message having been broadcast to the users and the automated agent module by the messaging service based on the users and the automated agent module existing as contacts in the contact 

Claim 2.	A method according to claim 1, further comprising adding the agent module to the user's contact list based on the user interacting with the agent module. (Hassounah, ¶ 31, the user adds a bot to the list by interacting with the bot)

Claim 3.	A method according to claim 1, further comprising adding the agent module to the user's contact list based on the user interacting with a social network profile page associated with the agent module where messages to the agent module are posted. (Hassounah, ¶ 5, wherein “a bot may generate poetry, tell jokes, facilitate making a flight reservation on an airline, perform search functions, retrieve data, report weather and/or send weather advisories. In order to utilize a bot, a user adds the bot to his or her buddy list, and opens a chat window with the bot” indicates that a user has to view a profile/description of a bot and then selects and adds a particular bot to his or her buddy list; Heck col. 3, ll. 25-35)

Claim 4.	A method according to claim 1, further comprising enabling the user to define setup information that defines conditions under which the agent module will respond to original messages posted to the messaging service. (Saklikar, ¶ 88, a user configures automated means for answering a particular category of question)

Claim 5.	A method according to claim 1, further comprising determining whether the agent module will respond to the message by determining whether one or more human contacts have responded to the message. (Saklikar, ¶ 88, an incomplete user-supplied answer is completed by an answer suggestion function/bot; Heck, col. 15, ll. 22-43, answers by human are used for answering questions by bots)

Claim 6.	A method according to claim 1, further comprising determining, by the agent module, whether the message corresponds to a topic for which the agent module is configured to generate replies. (Heck, col. 10, ll. 4-11, a bot is expert in a particular topic)

Claim 7.	A method according to claim 1, wherein the agent module generates the reply message based at least in part on user information extracted from profile information of the user. (Heck, col. 5, ll. 62-66, user profile is used for answering a question)

Claim 14.	Hassounah teaches:
A method performed by a messaging service, the messaging service comprising a plurality of servers, the messaging service maintaining lists of contacts of respective users of the messaging service, the messaging service enabling users thereof including automated agents, to add and remove themselves and to the contact lists, the method comprising: (Hassounah, ¶¶ 6, 31-32, users are able to create buddy list by adding friends/bots to their buddy list)
receiving a request to from an automated agent for the automated agent to add itself to the contact list of a user of the messaging service, the user's contact list having contacts comprising other users of the messaging service and the automated agent, wherein the other users add themselves to the user's contact list with a user interface of the messaging system; (Hassounah, ¶¶ 6, 14, 31-32, 
Hassounah did not specifically disclose:
receiving an inquiry message posted to the messaging service by the user; receiving a reply from the automated agent, the reply comprising information obtained or generated by the automated agent according to the inquiry message or notification thereof, the information corresponding to the inquiry message; receiving replies to the inquiry message from the other users; and providing the reply from the automated agent and the replies from the other user to the user via the messaging service. 
Heck discloses:
receiving an inquiry message posted to the messaging service by the user; (Heck, col. 13, l. 25-col. 14, l. 64, a user posts a question to be answered)
receiving a reply from the automated agent, the reply comprising information obtained or generated by the automated agent according to the inquiry message or notification thereof, the information corresponding to the inquiry message; (Heck, col. 13, l. 46-col. 14, l. 64, a posted question by a user is analyzed and answered by a QA)
receiving replies to the inquiry message from the other users; and (Heck, col. 13, l. 46-col. 14, l. 64, a QA bot generated answer is displayed along with other user generated answers)
providing the reply from the automated agent and the replies from the other user to the user via the messaging service. (Heck, col. 13, l. 46-col. 14, l. 64, a QA bot generated answer is displayed along with other user generated answers)
The applied references are in the same field of endeavor, user communications through messaging service and utilizing bots for communications; Hassounah also discloses that “[a] bot may behave like another user on system, and can have wide-receiving an inquiry message posted to the messaging service by the user; receiving a reply from the automated agent, the reply comprising information obtained or generated by the automated agent according to the inquiry message or notification thereof, the information corresponding to the inquiry message; receiving replies to the inquiry message from the other users; and providing the reply from the automated agent and the replies from the other user to the user via the messaging service because doing so would further increase usability of Hassounah by providing for a bot and human users to answer a question posted by a user explicitly and displaying the answers to the user.
The combination of Hassounah and Heck did not specifically disclose responding to the posting of the inquiry message by broadcasting, via the messaging service, the inquiry message or notification thereof to the user's contact list, the broadcasting including sending, via the messaging system, the inquiry message to the other users and the automated agent.
Saklikar discloses:
responding to the posting of the inquiry message by broadcasting, via the messaging service, the inquiry message or notification thereof to the user's contact list, the broadcasting including sending, via the messaging system, the inquiry message to the other users and the automated agent. (Saklikar, ¶¶ 37-38, 63, 69, 78, 88, 92 wherein a message/question posted by a user is disseminated/broadcasted to recipients determined by the user; the recipients includes the social contacts of the user “such as "friends," "colleagues," "family," "clubmates," and so forth” and automated means)
responding to the posting of the inquiry message by broadcasting, via the messaging service, the inquiry message or notification thereof to the user's contact list, the broadcasting including sending, via the messaging system, the inquiry message to the other users and the automated agent because doing so would provide for an alternative by which a user posted question is disseminated to the recipients as determined by the user.

Claim 15.	A method according to claim 14, wherein a user interface displaying messages to the user indicates that the reply from the automate agent and the replies from the other users are replies to the inquiry message. (Heck, col. 14, ll. 61-67, the list of answers are replies from automated agents and other users to the user’s question)

Claim 16.	A method according to claim 14, wherein the automated agent communicates with a search engine in correspondence with the inquiry message or notification thereof, and in response receives information from the search engine that is incorporated into the reply generated by the automated agent. (multiple answers generated by bot includes retrieved information from internet; Heck, col. 4, ll. 45-52, col. 6, ll. 12-21, col. 10, ll. 1-3, col. 12, ll. 13-22 and col. 14, l. 61-64, Saklikar, ¶ 85)

A method according to claim 14, further comprising adding the automated agent to the user's contact list using a mechanism of the messaging system that allows the other users to add themselves to the user's contact list. (Hassounah, ¶¶ 6, 31-32, users are able to create buddy list by adding friends/bots to their buddy list)

Claim 18.	(Canceled)

Claim 19.	A method according to claim 14, further comprising enabling the user to define setup information that is used to make determinations of whether the agent module will respond to original messages. (Saklikar, ¶ 88, automated means are configured to answer a particular category of question)

Claim 20.	A method according to claim 14, further comprising determining whether the automated agent will respond to the inquiry message based on the replies of the other users (Saklikar, ¶ 88, an incomplete user-supplied answer is completed by an answer suggestion function/bot; Heck, col. 15, ll. 22-43, answers by human are used for answering questions by bots)

Claims 8-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heck in view of Hassounah and Saklikar.

Claim 8.    Heck teaches:
A method performed by one or more processing devices to use an automated agent module executed by the one or more processing devices, the method comprising:
detecting an original message posted by a user to a messaging system, wherein the user and contacts of the user post messages to the messaging system, (Heck, col. 13, l. 46-col. 14, l. 64, a message posted by a user in a messaging system is detected and responded by a QA bot and other users)

based on the user agent module being notified of the original message, generating, by the automated agent module, an automated reply message to the original message by analyzing content of the original message; and (Heck, col. 13, l. 46-col. 14, l. 64, a posted question by a user is analyzed and answered by a QA )
posting, by the automated agent module, the automated reply message to the user via the messaging system, wherein the messaging system responds by providing the automated reply message to the user, wherein the automated reply message and reply messages from one or more of the other user-contacts are provided, via the messaging system, to the user as replies to the original message. (Heck, col. 13, l. 46-col. 14, l. 64, a QA bot generated answer is displayed along with other user generated answers)
Heck did not specifically disclose:
the automated agent module and user-contacts of the user all having been designated by the user as contacts of the user, the contacts of the user including the automated agent module and the user-contacts, who are users of the messaging system, wherein the automated agent module and user-contacts are interactively added to the contacts.
Hassounah discloses:
the automated agent module and user-contacts of the user all having been designated by the user as contacts of the user, the contacts of the user including the automated agent module and the user-contacts, who are users of the messaging system, wherein the automated agent module and user-contacts are interactively added to the contacts; (Hassounah, ¶¶ 5, 31-32, 42, a user/client 102a is able to add contacts and bots to a contact list/buddy list)
The applied references are in the same field of endeavor, utilizing bots for communications; therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing the automated agent module and user-contacts of the user all having been designated by the user as contacts of the user, the contacts of the user including the automated agent module and the user-contacts, who are users of the messaging system, wherein the automated agent module and user-contacts are interactively added to the contacts because doing so would further increase usability of Heck by explicitly providing for a user to add contacts to his buddy list for achieving the same predictable result of exchanging messages with them.
The combination of Heck and Hassounah did not specifically disclose: 
wherein the messaging system responds to the original message by broadcasting notification of the original message to the contacts of the user. 
Saklikar, explicitly discloses:
wherein the messaging system responds to the original message by broadcasting notification of the original message to the contacts of the user (Saklikar, ¶¶ 37-38, 63, 69, 78, 88, 92 wherein a message/question posted by a user is disseminated/broadcasted to recipients determined by the user; the recipients includes the social contacts of the user “such as "friends," "colleagues," "family," "clubmates," and so forth” and automated means)
wherein the messaging system responds to the original message by broadcasting notification of the original message to the contacts of the user because doing so would provide for an alternative by which a user posted question is disseminated to the recipient as determined by the user.

Claim 9.	A method according to claim 8, wherein the generating comprises:
formulating a query based on the original message; (Heck, col. 8, ll. 19-31, extracted features/formulated queries are routed to a QA expert) 
sending the query to a question-answering engine; (Heck, col. 8, ll. 19-31, extracted features/formulated queries are routed to a QA expert) 
receiving a response from the question-answering engine; and (Heck, col. 6, ll. 67-36, candid answers are analyzed for determining a correct answer) 
generating the reply message based on the response; (Heck, col. 6, ll. 26-67, a correct answer is the reply message)

Claim 10.	A method according to claim 8, wherein the messaging system is provided by a social network service. (Heck, col. 3, ll. 25-35, col. 12, ll. 13-22, instant messaging service is a social network service)

Claim 11.	A method according to claim 8, wherein the automated agent module determines to generate the reply based on a feature of the original message and/or the user. (Heck, col. 8, ll. 19-31, extracted features for original message are routed to a QA expert)

Claim 12.	A method according to claim 8, further comprising graphically associating the automated agent module with the reply message in a user interface that displays the reply message. (Hassounah, fig. 2, a reply by a bot is distinguishable from other users) 

Claim 13.	A method according to claim 8, wherein a determination whether to have the automated agent module reply to the original message is made based on a feature of another reply to the original message or a feature of the user. (Heck, col. 5, ll. 62-66, user profile is considered for generating answer)

Response to Amendment and Arguments
In view of the approved Terminal Disclaimer, the double patenting rejection is withdrawn. 
Applicant’s arguments with respect to amended claims have been considered but are not persuasive for the following reason.
Applicant argues that Hassounah and Heck did not teach the claims because “[t]he type of messaging in Hassounah appears to be only real-time client-to-client messaging, i.e., person-to-person instant messaging” and “Heck does not discuss contact lists”. 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHSEN ALMANI/
Primary Examiner, Art Unit 2159